Case: 20-70014    Document: 00515969328        Page: 1     Date Filed: 08/06/2021




          United States Court of Appeals
               for the Fifth Circuit                                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 6, 2021
                                No. 20-70014
                           consolidated with                          Lyle W. Cayce
                           Nos. 20-70016, 20-70017                         Clerk



   Paul David Storey,

                                                         Petitioner—Appellant,

                                    versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                         Respondent—Appellee,

                           consolidated with


                                No. 20-10805



   In re: Paul David Storey,

                                                                      Movant.


                 Appeals from the United States District Court
                      for the Northern District of Texas
                   USDC Nos. 4:11-CV-433, 4:20-CV-685
Case: 20-70014      Document: 00515969328          Page: 2       Date Filed: 08/06/2021

                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

   Before Smith, Haynes, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          In September 2008, Petitioner Paul David Storey was convicted of
   capital murder and sentenced to death in Criminal District Court No. 3 of
   Tarrant County, Texas, for the murder of Jonas Cherry. His efforts to
   challenge his conviction and sentence were unsuccessful on direct review and
   in initial state and federal habeas proceedings. The state trial court scheduled
   Storey’s execution for April 12, 2017. Ex parte Storey, 584 S.W.3d 437, 438
   (Tex. Crim. App. 2019) (per curiam).
          Storey claims that in the weeks leading up to his execution, his counsel
   learned that the victim’s parents—Judith and Glenn Cherry—were opposed
   to Storey’s receiving the death penalty and had conveyed that opposition to
   the prosecutors prior to trial. Nevertheless, despite knowing the Cherrys’
   opposition, the prosecutors stated during closing argument at the
   punishment phase of trial that “all of [the victim’s] family and everyone who
   loved him believe the death penalty is appropriate.” Id. (alteration in
   original).
          After discovering this alleged prosecutorial misconduct, Storey filed a
   successive state habeas petition asserting a number of federal constitutional
   claims premised on the misconduct. Id. Ultimately, the Texas Court of
   Criminal Appeals (“TCCA”) dismissed Storey’s new petition as failing to
   satisfy Texas’s abuse-of-the-writ procedural bar. Id. at 438-40 (citing Tex.
   Code Crim. Proc. Ann. art. 11.071, § 5).
          Following the TCCA’s decision, Storey took several actions in federal
   district court seeking relief. The district court ruled against Storey in each
   instance. Storey’s counsel also sought compensation from the district court
   for their efforts working on Storey’s successive state habeas proceedings.
   The district court also denied that request.




                                          2
Case: 20-70014     Document: 00515969328            Page: 3     Date Filed: 08/06/2021




                                    No. 20-70014
                        c/w Nos. 20-70016, 20-70017, 20-10805

          Storey filed appeals in this court challenging each decision. We
   consolidated the appeals and now resolve them. We AFFIRM the district
   court’s rulings, for the reasons stated below.
                                I. Background
          We begin with a description of Storey’s various actions in federal
   district court following the TCCA’s decision.
      A. Rule 60(b) Motion and Motion Invoking the All Writs Act
          Under the cause number for his initial federal habeas petition, No.
   4:11-CV-433, Storey filed two separate motions in federal district court. The
   first is a purported motion under Federal Rule of Civil Procedure 60(b). The
   second motion, which Storey now describes as a “Motion for Exercise of
   Residual Power,” sought to have the district court exercise authority under
   the All Writs Act, 28 U.S.C. § 1651(a). Both motions sought the same relief.
   Effectively, Storey requested that the district court overrule the TCCA’s
   decision with respect to the application of the state procedural bar and then
   “remand” the cause to the TCCA for it to consider the merits of his
   successive state habeas petition.
          The district court dismissed both motions for lack of jurisdiction.
   Following the district court’s dismissal, Storey simultaneously filed both a
   motion for a Certificate of Appealability (“COA”) and a Notice of Appeal
   for each dismissed motion. The district court denied COAs. Storey has now
   filed a motion for a COA from this court even though, as will be discussed
   below, Storey disputes that he is required to obtain a COA to appeal the
   dismissal of his motions.
      B. New Federal Habeas Petition
          Under a new cause number, 4:20-CV-685, Storey filed a new federal
   habeas petition under 28 U.S.C. § 2254 raising several of the same




                                         3
Case: 20-70014      Document: 00515969328          Page: 4        Date Filed: 08/06/2021




                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

   constitutional claims that were advanced in his successive state habeas
   petition relating to the alleged prosecutorial misconduct surrounding the
   treatment of the Cherrys’ opposition to Storey’s death sentence.
   Specifically, Storey asserted that the State had denied his right to Due
   Process under the Fourteenth Amendment for “arguing aggravating
   evidence the prosecution knew to be false,” “introduc[ing] false evidence,”
   and “suppressing mitigating evidence.” Storey also asserted that this same
   misconduct constituted an Eighth Amendment violation by rendering his
   death sentence “unreliable.”
          In response to Storey’s new petition, the district court issued a show
   cause order requiring Storey to explain why the petition should not be
   transferred to this court, via 28 U.S.C. § 1631, as a “second or successive”
   petition within the meaning of 28 U.S.C. § 2244(b). After Storey filed a
   response, the district court transferred the petition to this court. See 28
   U.S.C. § 2244(b)(3)(A); id. § 1631. Storey objected to the transfer order in
   the district court and then filed a timely notice of appeal.
      C. Request for Attorney Compensation Under 18 U.S.C. § 3599
          Storey’s current counsel were appointed by the district court pursuant
   to 18 U.S.C. § 3599(a)(2) during Storey’s initial federal habeas proceedings.
   Following the initial federal habeas proceedings, Storey’s counsel prepared
   his state clemency application and were compensated for that work by the
   district court pursuant to § 3599(e). See Harbison v. Bell, 556 U.S. 180, 194
   (2009). Storey’s counsel also requested compensation under § 3599 for their
   work on the successive state habeas proceedings relating to the alleged
   prosecutorial misconduct. The district court denied that request and Storey
   filed a timely notice of appeal.




                                          4
Case: 20-70014        Document: 00515969328         Page: 5      Date Filed: 08/06/2021




                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

                                 II. Discussion
          This court consolidated Storey’s various actions in order to resolve
   them in one decision. We now take each issue in turn.
      A. Whether the District Court Erred in Dismissing Storey’s Rule
         60(b) Motion and Motion Invoking the All Writs Act
              1. Standard of Review
                      i. Whether Storey Needs a COA to Appeal the
                         Dismissal of His Purported Rule 60(b) Motion as a
                         Disguised Successive Habeas Petition
          A threshold question Storey raises is whether he needs to obtain a
   COA in order to appeal the district court’s decision to construe his purported
   Rule 60(b) motion as a “second or successive” habeas petition (and thus
   dismiss it for lack of jurisdiction). Established precedent in this circuit holds
   that he does. United States v. Vialva, 904 F.3d 356, 359 (5th Cir. 2018);
   Gonzales v. Davis, 788 F. App’x 250, 252 & n.2 (5th Cir. 2019) (per curiam)
   (unpublished) (citing Resendiz v. Quarterman, 454 F.3d 456, 458 (5th Cir.
   2006)); see also Ochoa Canales v. Quarterman, 507 F.3d 884, 888 (5th Cir.
   2007) (holding that “[b]ecause the denial of a Rule 60(b) motion is a final,
   appealable order, it fits within the definition of a final order in a habeas corpus
   proceeding” and requires a COA to appeal, except when the only purpose of
   the motion is to “reinstate appellate jurisdiction over the original denial of
   habeas relief”).
          Nevertheless, Storey urges us to follow the lead of the Fourth Circuit,
   which recently reconsidered its similar precedent in light of two Supreme
   Court decisions. See United States v. McRae, 793 F.3d 392, 397-400 (4th Cir.
   2015). In McRae, the panel majority concluded that the Supreme Court’s
   reasoning in Gonzalez v. Crosby, 545 U.S. 524 (2005) and Harbison v. Bell, 556
   U.S. 180 (2009) effectively overruled existing circuit precedent and required




                                           5
Case: 20-70014         Document: 00515969328             Page: 6       Date Filed: 08/06/2021




                                        No. 20-70014
                            c/w Nos. 20-70016, 20-70017, 20-10805

   the court to “hold that the COA requirement in § 2253(c) allows us to
   review, without first issuing a COA, an order dismissing a Rule 60(b) motion
   as an improper successive habeas petition.” McRae, 793 F.3d at 398.
           Although this court has issued decisions post-dating Gonzalez and
   Harbison that required a COA to review orders dismissing Rule 60(b)
   motions as successive petitions, e.g., Vialva, 904 F.3d at 359, we have not
   squarely addressed the impact of Gonzalez/Harbison on our precedent in a
   published decision. See Gonzales v. Davis, 788 F. App’x at 252 n.2
   (acknowledging the petitioner’s Harbison argument but declining to reach it
   because it had been improperly raised); cf. United States v. Fulton, 780 F.3d
   684, 686-88 (5th Cir. 2015) (applying Harbison to conclude that a COA is not
   required to appeal a district court’s order transferring a § 2255 petition as
   successive). We do so now and conclude our precedent remains undisturbed.
           As will be discussed more below, in Gonzalez the Supreme Court
   explained how to distinguish between proper Rule 60(b) motions and
   disguised “second or successive” habeas petitions. 545 U.S. at 531-32. And
   it held that a proper Rule 60(b) motion does not need to meet the
   requirements of 28 U.S.C. § 2244(b), such as the precertification
   requirement of § 2244(b)(3). Id. at 538. The Court, however, expressly
   declined to consider whether a petitioner would need to obtain a COA to
   appeal the denial of a Rule 60(b) motion, as it acknowledged several circuits
   already require. Id. at 535 & n.7. 1
               Four years later, in Harbison, the Court held that a COA is not
   required to appeal an order denying a request for federally appointed counsel


           1
             If anything, the Court appeared to endorse this approach. See Gonzalez, 545 U.S.
   at 535 n.7 (describing that “the COA requirement appears to be a more plausible and
   effective screening requirement, with sounder basis in the statute, than” the application of
   § 2244(b) to proper Rule 60(b) motions).




                                                6
Case: 20-70014      Document: 00515969328          Page: 7       Date Filed: 08/06/2021




                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

   pursuant to 18 U.S.C. § 3599. 556 U.S. at 182-83. The Court explained that
   a COA is required to appeal “final orders that dispose of the merits of a habeas
   corpus proceeding” and that an order denying appointment of counsel under
   § 3599 is not such an order. Id. at 183 (emphasis added).
          In short, the Court in Gonzalez expressly declined to say anything
   about the relationship between the COA requirement and Rule 60(b)
   motions, and in Harbison the Court said nothing at all about Rule 60(b).
   Nonetheless, the argument is that Harbison’s general description that a COA
   is required to appeal final orders “that dispose of the merits” of a habeas
   corpus proceeding means that a COA is not required to appeal a jurisdictional
   dismissal of a collateral attack on a habeas proceeding—such as when a court
   concludes that a Rule 60(b) motion is in fact a successive petition filed
   without authorization. See McRae, 793 F.3d at 400.
          While that might be a plausible inference to draw if writing on a blank
   slate, it does not amount to the clear directive from the Supreme Court that
   is required for us to set aside our established precedent. See Mercado v. Lynch,
   823 F.3d 276, 279 (5th Cir. 2016) (“For a Supreme Court decision to satisfy
   this Court’s rule of orderliness, it must be unequivocal, not a mere ‘hint’ of
   how the Court might rule in the future.” (internal quotation marks and
   citation omitted)). In so holding, we join the Third, Ninth, and Eleventh
   Circuits, which have reached similar conclusions. See Bracey v.
   Superintendent Rockview SCI, 986 F.3d 274, 281-83 (3d Cir. 2021); United
   States v. Winkles, 795 F.3d 1134, 1141-42 (9th Cir. 2015); Hamilton v. Sec’y,
   793 F.3d 1261, 1265-66 (11th Cir. 2015) (per curiam).
          Storey is therefore required to obtain a COA to appeal the district
   court’s dismissal of his Rule 60(b) motion as a “second or successive”
   habeas petition filed without authorization. Vialva, 904 F.3d at 359.




                                          7
Case: 20-70014      Document: 00515969328            Page: 8       Date Filed: 08/06/2021




                                       No. 20-70014
                           c/w Nos. 20-70016, 20-70017, 20-10805

                    ii. Standard to Obtain a COA
          Although Storey challenged his need to seek a COA, he has
   alternatively moved to obtain one. When, as here, a petitioner seeks a COA
   to challenge a procedural ruling, a COA should issue only when “jurists of
   reason would find it debatable whether the petition states a valid claim of the
   denial of a constitutional right and that jurists of reason would find it
   debatable whether the district court was correct in its procedural ruling.”
   Slack v. McDaniel, 529 U.S. 473, 484 (2000). “[A]ny doubt as to whether a
   COA should issue in a death-penalty case must be resolved in favor of the
   petitioner.” Vialva, 904 F.3d at 359 (quoting Pippin v. Dretke, 434 F.3d 782,
   787 (5th Cir. 2005)).
             2. Discussion
                     i. Storey’s Purported Rule 60(b) Motion
          As this court has described, the Supreme Court has provided clear
   guidance on how courts should separate proper Rule 60(b) motions from
   disguised attempts to file successive habeas petitions:
          In Gonzalez v. Crosby, the Supreme Court distinguished
          between a subsequent habeas petition and a Rule 60(b) motion
          along the lines of substance and procedure. A motion is
          substantive—and thus a successive habeas petition—if it
          “seeks to add a new ground for relief,” or if it “attacks the
          federal court’s previous resolution of a claim on the merits, since
          alleging that the court erred in denying habeas relief on the
          merits is effectively indistinguishable from alleging that the
          movant is, under the substantive provisions of the statutes,
          entitled to habeas relief.” If, however, the motion challenges
          “not the substance of the federal court’s resolution of a claim
          on the merits, but some defect in the integrity of the federal
          habeas proceedings,” then a Rule 60(b) motion is proper.




                                            8
Case: 20-70014      Document: 00515969328          Page: 9       Date Filed: 08/06/2021




                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

   In re Coleman, 768 F.3d 367, 371 (5th Cir. 2014) (quoting Gonzalez, 545 U.S.
   at 532).
          Following this guidance, this court has specified that “there are two
   circumstances in which a district court may properly consider a Rule 60(b)
   motion in a § 2254 proceeding: (1) the motion attacks a ‘defect in the integrity
   of the federal habeas proceeding,’ or (2) the motion attacks a procedural
   ruling which precluded a merits determination.” Gilkers v. Vannoy, 904 F.3d
   336, 344 (5th Cir. 2018) (citing Gonzalez, 545 U.S. at 532 & n.4). A motion
   that “attacks a procedural ruling,” id., must attack a procedural ruling of the
   federal habeas court itself. See Balentine v. Thaler, 626 F.3d 842, 846 (5th Cir.
   2010) (explaining that a Rule 60(b) motion is properly used to “raise[]
   procedural error in [a] previous federal court ruling” (emphasis added));
   Gonzalez, 545 U.S. at 532 & n.4. In other words, a Rule 60(b) motion in a
   § 2254 proceeding is proper when it attacks “[p]rocedural defects” that
   occur in a federal habeas proceeding. See In re Coleman, 768 F.3d at 371.
          Here, Storey seeks to use a Rule 60(b) motion not to address any
   procedural defect in his original federal habeas proceedings, but to attack a
   state court’s procedural ruling in a wholly separate state habeas proceeding
   that occurred after the conclusion of the federal proceedings. Storey argues
   that his Rule 60(b) motion should be granted and that the district court
   should therefore be instructed to “vacate” the TCCA’s decision applying
   the state procedural bar to his subsequent state habeas petition and to “return
   the case” to the TCCA for it to assess the merits of that petition. A Rule
   60(b) motion cannot afford such relief. See Balentine, 626 F.3d at 846; see also
   Smith v. McCotter, 786 F.2d 697, 700 (5th Cir. 1986) (“We do not sit as a
   ‘super’ state supreme court.” (citation omitted)); Billiot v. Puckett, 135 F.3d




                                          9
Case: 20-70014       Document: 00515969328              Page: 10      Date Filed: 08/06/2021




                                       No. 20-70014
                           c/w Nos. 20-70016, 20-70017, 20-10805

   311, 316 n.5 (5th Cir. 1998) (“[A] federal habeas court cannot ‘remand’ a case
   to the state courts.”). 2
           Storey’s motion is ultimately an effort to advance “a new ground for
   relief” that was not contained in his initial federal habeas petition rather than
   an effort to redress a procedural defect in his initial federal habeas
   proceedings. Gonzalez, 545 U.S. at 532. The district court was thus correct
   to dismiss it as an improper Rule 60(b) motion. And because jurists of reason
   would not debate the correctness of the district court’s procedural ruling, we
   decline to issue a COA. Slack, 529 U.S. at 484.
                      ii. Motion Invoking the All Writs Act
           In the alternative to his purported Rule 60(b) motion, Storey filed a
   separate motion asserting that the district court could grant the same
   requested relief by exercising its authority under the All Writs Act. See 28
   U.S.C. § 1651(a). But just as Storey cannot use Rule 60(b) to evade the
   strictures of § 2244 and § 2254, he cannot generally invoke the All Writs Act
   to accomplish the same end. See Owens v. Boyd, 235 F.3d 356, 360 (7th Cir.
   2000) (“Persons still in custody must look to § 2254 or § 2255 for relief; they
   cannot use [the All Writs Act] to escape statutory restrictions on those
   remedies.”); see also Pa. Bureau of Corr. v. U. S. Marshals Serv., 474 U.S. 34,
   43 (1985) (“Where a statute specifically addresses the particular issue at
   hand, it is that authority, and not the All Writs Act, that is controlling.
   Although that Act empowers federal courts to fashion extraordinary
   remedies when the need arises, it does not authorize them to issue ad hoc


           2
             As a member of our court has recognized, it may be possible that a state court
   decision can cause a defect in a federal habeas proceeding such that a Rule 60(b) motion
   may provide an appropriate remedy. See Gilkers, 904 F.3d at 348-49 (Duncan, J.,
   concurring). But no such scenario is presented here; indeed, the complained-of state court
   decision occurred after the conclusion of the relevant federal habeas proceedings.




                                              10
Case: 20-70014        Document: 00515969328                Page: 11        Date Filed: 08/06/2021




                                         No. 20-70014
                             c/w Nos. 20-70016, 20-70017, 20-10805

   writs whenever compliance with statutory procedures appears inconvenient
   or less appropriate.”); cf. Nelson v. Reese, 214 F. App’x 465, 466-67 (5th Cir.
   2007) (per curiam) (unpublished) (“Because § 2255 provides the primary
   means of collaterally attacking a federal conviction and sentence . . . the All
   Writs Act is not applicable to [the petitioner]’s petition.” (citation
   omitted)). 3
           The district court thus did not err in concluding that Storey’s motion
   invoking the All Writs Act should be dismissed for lack of jurisdiction
   because § 2254 is the proper avenue for Storey to seek relief. As with the
   district court’s order dismissing Storey’s purported Rule 60(b) motion, we
   decline to issue a COA. Slack, 529 U.S. at 484. 4




           3
             The All Writs Act is more frequently invoked by criminal defendants in
   conjunction with the writs of coram nobis and audita querela. See United States v. Miller, 599
   F.3d 484, 487-88 (5th Cir. 2010). Storey does not purport to seek either writ.
           4
              “[T]he All Writs Act does not confer jurisdiction on the federal courts.” Syngenta
   Crop Protection, Inc. v. Henson, 537 U.S. 28, 33 (2002). Recognizing as much, Storey’s
   motion invoked the district court’s jurisdiction over his initial § 2254 petition. But just like
   his purported Rule 60(b) motion, Storey’s motion invoking the All Writs Act improperly
   attempts to use his initial § 2254 proceedings as a vehicle to advance new grounds for relief
   not contained in his initial petition. The motion is thus best construed as a successive §
   2254 petition filed without authorization. Cf. Gilkers, 904 F.3d at 346 (construing the
   petitioner’s Rule 60(b) motion as an unauthorized successive § 2254 petition). As such,
   Storey must obtain a COA to appeal the denial of the motion. See Resendiz v. Quarterman,
   454 F.3d 456, 458 (5th Cir. 2006) (“[A] district court’s dismissal of a motion on the ground
   that it is an unauthorized successive collateral attack constitutes a final order within the
   scope of 28 U.S.C. § 2253(c), and therefore a certificate of appealability is required.”
   (alteration in original) (internal quotation marks and citation omitted)). We note, however,
   that not every appeal involving the All Writs Act will require a COA. See, e.g., United States
   v. Guerra, 187 F. App’x 414, 415 (5th Cir. 2006) (per curiam) (unpublished).




                                                 11
Case: 20-70014     Document: 00515969328          Page: 12       Date Filed: 08/06/2021




                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

      B. Whether the District Court Erred in Transferring Storey’s New
         Federal Habeas Petition to this Court as a “Second or
         Successive” Petition
          As described above, Storey appeals the district court’s order
   transferring his new § 2254 petition to this court as a “second or successive”
   petition within the meaning of 28 U.S.C. § 2244(b). Storey has not, in the
   alternative, filed a motion for authorization to file a successive petition. 28
   U.S.C. § 2244(b)(3)(A).
              1. Standard of Review
          Whether the district court properly transferred Storey’s petition to
   this court as a “second or successive” petition requiring authorization
   pursuant to 28 U.S.C § 2244(b)(3)(A) is a question of this court’s
   jurisdiction that is reviewed de novo. See Adams v. Thaler, 679 F.3d 312, 320-
   21 (5th Cir. 2012). An appeal of such a transfer order does not require a COA.
   United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015).
              2. Discussion
          Before a petitioner may file in federal district court a “second or
   successive” habeas petition as described by 28 U.S.C. § 2244(b), the
   petitioner must file for authorization in the relevant court of appeals. 28
   U.S.C. § 2244(b)(3)(A). If a petitioner files a “second or successive” petition
   in the district court without first obtaining authorization from the court of
   appeals, the district court may transfer the petition to the court of appeals via
   28 U.S.C. § 1631 because the district court lacks jurisdiction over the
   petition. See Adams, 679 F.3d at 321. Thus, a challenge to a district court’s
   transfer order turns on whether the petition is, in fact, a “second or
   successive” petition within the meaning of § 2244(b). Id.
          “Section 2244(b) does not define th[e] phrase ‘second or successive,’
   which is a ‘term of art.’” In re Hensley, 836 F.3d 504, 506 (5th Cir. 2016) (per




                                          12
Case: 20-70014    Document: 00515969328          Page: 13       Date Filed: 08/06/2021




                                    No. 20-70014
                        c/w Nos. 20-70016, 20-70017, 20-10805

   curiam) (quoting Magwood v. Patterson, 561 U.S. 320, 332 (2010)). And the
   Supreme Court has held that, in limited circumstances, “not all second-in-
   time petitions are ‘second or successive’” petitions that trigger the
   requirements of § 2244(b). Id. (citing Panetti v. Quarterman, 551 U.S. 930,
   944 (2007)).
         Here, Storey argues that his new § 2254 petition is second-in-time but
   not “second or successive” within the meaning of § 2244(b) and thus the
   district court erred in transferring the petition to this court. Principally,
   Storey argues that his petition is not “second or successive” under the
   Magwood doctrine because the TCCA’s decision “effectively constitutes a
   new judgment.”
         Storey misconstrues       Magwood. In Magwood,            the petitioner
   successfully challenged his death sentence via an initial federal habeas
   petition and the district court ordered that he be released or resentenced.
   Magwood, 561 U.S. at 323. The state trial court resentenced him, again
   imposing the death penalty. Id. After the petitioner challenged the new
   sentence with a new federal habeas petition, the Supreme Court held that the
   new petition was not “second or successive” because it challenged a new
   judgment—the judgment imposed upon resentencing—for the first time. Id.
   at 323-24, 331 (holding that the petitioner’s “resentencing led to a new
   judgment, and his first application challenging that new judgment cannot be
   ‘second or successive’ such that § 2244(b) would apply”).
         Unlike the petitioner in Magwood, none of Storey’s state and federal
   habeas petitions has disturbed the original state judgment pursuant to which
   he remains in custody. His latest § 2254 petition is thus the second federal
   habeas petition to attack his original state judgment in federal court.
   Therefore, the Magwood doctrine is inapplicable. See Gilkers v. Vannoy, 904
   F.3d 336, 341 (5th Cir. 2018) (“[B]ecause the new state court judgment in




                                         13
Case: 20-70014       Document: 00515969328              Page: 14       Date Filed: 08/06/2021




                                        No. 20-70014
                            c/w Nos. 20-70016, 20-70017, 20-10805

   [the petitioner]’s case did not impose a new sentence, but instead reaffirmed
   the denial of postconviction relief, this Court determined that [the
   petitioner]’s proposed § 2254 petition was successive and denied him
   authorization to file it in the district court.” (citing In re Gilkers, No. 11-30451
   (5th Cir. Aug. 31, 2011) (per curiam) (unpublished))).
           While Magwood is not the only possible exception to § 2244(b) for
   second-in-time petitions, Magwood, 561 U.S. at 335 n.11, Storey has not
   persuasively demonstrated that any other established exception applies. 5
   Moreover, the constitutional claims that comprise Storey’s latest federal
   habeas petition—which are premised on alleged prosecutorial misconduct at
   trial—are similar in nature to the types of claim that this court has held are
   subject to the “second or successive” requirements of § 2244(b) when
   asserted in a second-in-time petition. See Blackman v. Davis, 909 F.3d 772,
   778-79 (5th Cir. 2018) (holding that Brady, Giglio, and Napue claims brought
   in a second-in-time habeas petition must meet the “second or successive”
   requirements of § 2244(b)); In re Will, 970 F.3d 536, 540 (5th Cir. 2020)
   (describing that this court has “definitively . . . determined that Brady claims
   raised in second-in-time habeas petitions are successive regardless of
   whether the petitioner knew about the alleged suppression when he filed his
   first habeas petition”). Storey has not persuasively distinguished this
   precedent.
           Finally, Storey argues that § 2244(b) does not apply to a second-in-
   time petition brought via § 2254 when a petitioner can show “cause and
   prejudice.” But the cases cited by Storey for that proposition concern when


           5
            For example, the Court has held that, in certain circumstances, § 2244(b) will not
   apply to claims that were advanced in an initial habeas petition but dismissed due to
   ripeness or exhaustion requirements and then reasserted in a second-in-time petition once
   the defect was cured. See, e.g., Slack, 529 U.S. at 487; Panetti, 551 U.S. at 945.




                                               14
Case: 20-70014     Document: 00515969328           Page: 15      Date Filed: 08/06/2021




                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

   a federal habeas court may review a federal claim that has been procedurally
   defaulted in state court pursuant to a state procedural rule, which is a
   separate concern from whether a new federal habeas petition is considered
   successive under § 2244(b). See, e.g., Coleman v. Thompson, 501 U.S. 722,
   750-51 (1991). Storey cites no law that stands for the proposition that this
   “cause and prejudice” standard is also an exception to the “second or
   successive” statutory requirements of § 2244(b).
          Because the district court did not err in construing Storey’s new
   § 2254 petition as “second or successive” within the meaning of § 2244(b),
   we AFFIRM the district court’s transfer order. Because Storey does not
   seek authorization from this court to file a successive petition, we DISMISS
   the petition for want of jurisdiction. See Fulton, 780 F.3d at 689.
      C. Request for Attorney Compensation Under 18 U.S.C. § 3599
          Storey’s current counsel were appointed by the district court pursuant
   to 18 U.S.C. § 3599(a)(2) during Storey’s initial federal habeas proceedings.
   After the same counsel represented Storey during his successive state habeas
   proceedings, they requested compensation from the district court for that
   representation, arguing that the successive state habeas proceedings fell
   within the scope of their appointment as described by § 3599(e). The district
   court denied the request, concluding that such proceedings were outside the
   scope of § 3599.
              1. Standard of Review
          The scope of 18 U.S.C. § 3599(a)(2) and (e) is a question of statutory
   interpretation that is reviewed de novo. See Wilkins v. Davis, 832 F.3d 547,
   557-58 (5th Cir. 2016); see also Irick v. Bell, 636 F.3d 289, 290 (6th Cir. 2011).




                                           15
Case: 20-70014     Document: 00515969328           Page: 16      Date Filed: 08/06/2021




                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

   A COA is not required to appeal the denial of attorney compensation under
   § 3599. See Harbison v. Bell, 556 U.S. 180, 183 (2009).
             2. Discussion
          “Under a straightforward reading of [18 U.S.C. § 3599], subsection
   (a)(2) triggers the appointment of counsel for habeas petitioners, and
   subsection (e) governs the scope of appointed counsel’s duties.” Id. at 185
   (citing 18 U.S.C. § 3599(a)(2), (e)).
          Section 3599(e) provides:
                 Unless replaced by similarly qualified counsel upon the
          attorney’s own motion or upon motion of the defendant, each
          attorney so appointed shall represent the defendant throughout every
          subsequent stage of available judicial proceedings, including
          pretrial proceedings, trial, sentencing, motions for new trial,
          appeals, applications for writ of certiorari to the Supreme
          Court of the United States, and all available post-conviction
          process, together with applications for stays of execution and
          other appropriate motions and procedures, and shall also
          represent the defendant in such competency proceedings and
          proceedings for executive or other clemency as may be
          available to the defendant.
   18 U.S.C. § 3599(e) (emphasis added).
          In Harbison, the Supreme Court held that § 3599 authorized federally
   funded counsel to work on state clemency proceedings. 556 U.S. at 194.
   Although the Court concluded that the scope of § 3599 was not limited solely
   to federal proceedings, the Court explained that the language of subsection
   (e) would necessarily limit the types of state proceedings that fall within the
   authorized scope of a federally funded counsel’s representation. Id. at 188-
   90. Relevant here, the Court described that “subsection (e) authorizes
   counsel to represent her client in ‘subsequent’ stages of available judicial
   proceedings” and explained that “[s]tate habeas is not a stage ‘subsequent’



                                           16
Case: 20-70014        Document: 00515969328              Page: 17       Date Filed: 08/06/2021




                                        No. 20-70014
                            c/w Nos. 20-70016, 20-70017, 20-10805

   to federal habeas.” Id. at 189; see also id. at 195 (Roberts, C.J., concurring)
   (describing that § 3599(e)’s reference to “subsequent stages” “does not
   include state judicial proceedings after federal habeas, because those are
   more properly regarded as new judicial proceedings”). 6
           The Supreme Court’s express interpretation of subsection (e)
   requires us to affirm the district court’s order denying federal funding for
   counsel’s work on Storey’s successive state habeas proceedings because
   those proceedings were outside the scope of counsel’s federal appointment
   pursuant to § 3599. See Irick, 636 F.3d at 292 (describing that “the Supreme
   Court explicitly limited the scope of § 3599 to exclude state habeas
   proceedings and other proceedings that are not ‘subsequent to’ federal
   habeas” (quoting Harbison, 556 U.S. at 189)). 7
                                    III. Conclusion
           We decline to issue a COA to appeal the district court’s decisions
   dismissing Storey’s purported Rule 60(b) motion and his motion invoking
   the All Writs Act. We AFFIRM the district court’s order transferring
   Storey’s new § 2254 petition to this court as a “second or successive”
   petition within the meaning of § 2244(b) and DISMISS the petition for lack
   of jurisdiction. We AFFIRM the district court’s order denying




           6
             In a footnote, the Court clarified that a district court could determine on a case-
   by-case basis whether it would be appropriate for federally funded counsel to “exhaust a
   claim in the course of her federal habeas representation.” Harbison, 556 U.S. at 190 n.7.
           7
             Our decision in Wilkins is not to the contrary, as Storey contends. There, this
   court held that once counsel is appropriately appointed pursuant to § 3599, counsel “d[oes]
   not need to seek reauthorization from the district court” before representing the defendant
   in subsequent proceedings that fall within the scope of subsection (e). Wilkins, 832 F.3d at
   558. But this court did not address whether a successive state habeas proceeding would be
   included in that scope. See id. at 557-58, 557 n.36.




                                                17
Case: 20-70014   Document: 00515969328            Page: 18       Date Filed: 08/06/2021




                                     No. 20-70014
                         c/w Nos. 20-70016, 20-70017, 20-10805

   compensation to Storey’s counsel for their work on his successive state
   habeas proceedings.




                                          18